Per Curiam: This is an action of debt upon a life insurance policy, brought by appellee, against appellant, in the circuit court of Grundy county, in which court a judgment was rendered for appellee for $4924.32. The cause was taken to the Appellate Court for the Second District by appellant, where a number of errors were assigned, and upon a hearing the judgment of the circuit court was affirmed. From that judgment an appeal is prosecuted to this court. We have carefully examined both the original record and the record from the Appellate Court, and are unable to find any assignments of error upon the action of the Appellate Court. From the nature of the action we could consider nothing but errors of law, and as no assignments of error have been made there is nothing for us to consider. The assignment of error is not a mere matter of form, to be considered waived if not objected to, but one of substance. Ditch v. Sennott, 116 Ill. 288; Davis v. Lang, 153 id. 175; Press v. Woodley, 160 id. 433; Lancaster v. Waukegan and Southwestern Railway Co. 132 id. 492. The appeal will be dismissed without prejudice, at the cost of appellant. L ^ - 7 . 7 Appeal dismissed.